                                                          U.S. lliSTJUCT COUJff
                                                      NORTJ !URN lllSTll ICT OF TEXAS
                                                                FILED           .

                   IN THE UNITED STATES DISTRICT    URT
                    FOR THE NORTHERN DISTRICT OF T XAS      DEC 1 3 2018
                            FORT WORTH DIVISION'
                                                      CLliRK, U.S. DISTRICTCOURT
JAMES MICHAEL ANDERSON,            §
                                                          By--~:;;::---­
                                   §                           Dcpmy

            Petitioner,            §
                                   §
v,                                 §    No. 4:17-CV-669-A
                                   §
LORIE DAVIS, Director,             §
Texas Department of Criminal       §
Justice, Correctional              §
Institutions Division,             §
                                   §
            Respondent.            §

                          MEMORANDUM OPINION
                                 and
                               ORDER

     This is a petition for a writ of habeas corpus pursuant to

28 U.S.C.   §   2254 filed by petitioner, James Michael Anderson, a

state prisoner confined in the Correctional Institutions Division

of the Texas Department of Criminal Justice (TDCJ), against Lorie

Davis, director of TDCJ, respondent. After having considered the

pleadings, state court records, and relief sought by petitioner,

the court has concluded that the petition should be dismissed as

time-barred, in part, and denied, in part.

                              I. BACKGROUND

     On January 28, 2016, in the 396th District Court, Tarrant

County, Texas, Case Nos. 14002870, 14005020, 1400600D, 1404365D,

and 14065980, petitioner waived his right to a jury trial and

entered open pleas of guilty to five counts of aggravated robbery

with a deadly weapon to the trial court. Subsequently, on

February 3, 2016, the trial court assessed petitioner's
punishment at 30 years' imprisonment in each case, the sentences

to run concurrently.       (SHR01 1 31-38, doc. 19-8; SHR02 90-976, doc.

19-10; SHR03 90-97, doc. 19-12; SHR04 90-97, doc. 19-14; SHR05

91-98, doc. 19-16.) Petitioner appealed his convictions, but the

appeal was dismissed as untimely.          (Mem. Op. 4-6, 2 doc. 19-1.)

Petitioner also filed five state habeas-corpus applications

attacking his convictions. The first,          challenging his conviction

in Case No. 14002870, was filed on September 30, 2016, 3 but was

dismissed because his appeal remained pending at the time it was

filed.   (SHROl Action Taken, doc. 19-6.) The record does not

reflect that petitioner filed a second state application to

challenge the conviction. The following four,               challenging his

remaining convictions, were filed on October 17, 2016, and were

denied without written order by the Texas Court of Criminal

Appeals on the findings of the trial court.            (SHR02 18 & Action

Taken, docs. 19-6 & 19-9; SHR03 18 & Action Taken, docs. 18-11 &

19-12; SHR04 18 & Action Taken, docs. 19-13 & 19-14; SHR05 18 &

Action Taken, docs. 19-15 & 19-16.) This federal habeas-corpus


      1''SHR01" through "SHR05'' refer to the court records of petitioner's
state habeas-corpus applications in WR-85,988-01 through WR-85,988-05,
respectively.
      2The Electronic Record cited is not paginated; thus, the pagination in
the ECF header is used.
      3
        A state habeas application filed by a prisoner is    deemed filed when
placed in the prison mailing system. Richards v. Thaler,     710 F.3d 573, 578-79
(5th Cir. 2013). Petitioner's state applications do not,     however, provide the
dates he placed them in the prison mailing system. Thus,     for purposes of this
opinion, the applications are deemed filed on the dates     the Inmate's
Declarations were signed by petitioner.

                                       2
petition, filed on August 11, 2017,' followed.

                                 II.   ISSUES

      Petitioner raises five grounds for relief, which were

construed by respondent as follows:

       (1)   "[Petitioner's trial) [c] ounsel rendered
             ineffective assistance by failing to have him
             evaluated for competency and insanity.

      (2)    "[Petitioner's trial) [c] ounsel rendered
             ineffective assistance by failing to adequately
             investigate his history of mental illness.

      (3)    "[Petitioner's trial) [c] ounsel rendered
             ineffective assistance by failing to know and
             advise him of the law governing insanity and
             incompetency.

      (4)    "[Petitioner's] guilty plea was unknowing and
             involuntary due to counsel pressuring him to plead
             guilty and not properly advising him about the
             case.

      (5)    "[Petitioner's trial] [c)ounsel rendered
             ineffective assistance by failing to investigate
             his case."

(Pet. 6-7 & Attach., doc. 1; Resp't's Answer 2, doc. 17.)

                          III.   RULE 5 STATEMENT

      Respondent asserts that petitioner's claims as they relate

to his conviction in Case No. 14002870 are unexhausted and time-

barred under the federal statute of limitations. Otherwise, she

believes that petitioner's claims as they relate to his remaining

convictions have been exhausted in state court and that the


      4
       Likewise, an inmate's federal habeas petition is deemed filed when the
document is placed in the prison mailing system. Spotville v. Cain, 149 F.3d
374, 377 (5th Cir. 1998).

                                       3
petition is neither successive nor untimely.           (Resp't's Answer 4-

5, 8-13, doc. 11. )

                          IV. STATUTE OF LIMITATIONS

       Title 28, United States Code,      §   2244(d) imposes a one-year

statute of limitations on federal petitions for writs of habeas

corpus filed by state prisoners. Section 2244(d) provides:

             (1) A 1-year period of limitations shall apply to
       an application for a writ of habeas corpus by a person
       in custody pursuant to the judgment of a State court.
       The limitations period shall run from the latest of-

                    (A) the date on which the judgment became
              final by the conclusion of direct review or the
              expiration of the time for seeking such review;

                    (B) the date on which the impediment to
              filing an application created by State action in
              violation of the Constitution or laws of the
              United States is removed, if the applicant was
              prevented from filing by such State action;

                    (C) the date on which the constitutional
              right asserted was initially recognized by the
              Supreme Court, if that right has been newly
              recognized by the Supreme Court and made
              retroactively applicable to cases on collateral
              review; or

                    (D) the date on which the factual predicate
              of the claim or claims presented could have been
              discovered through the exercise of due diligence.

             (2) The time during which a properly filed
       application for State post-conviction or other
       collateral review with respect to the pertinent
       judgment or claim is pending shall not be counted
       toward any period of limitations under this subsection.

28   u.s.c.   §   2244(d) (1)-(2)

       Under subsection (A), applicable in this case, the


                                      4
limitations period began to run on the date on which the judgment

of conviction became final "by the conclusion of direct review or

the expiration of the time for seeking such review." For purposes

of this provision, the trial court's judgment of conviction in

Case No. 14002870 became final upon expiration of the time

petitioner had for filing a timely notice of appeal on March 4,
        5
2016.       See Tex. R. App.     P. 68.2(a); Roberts v. Cockrell, 319 F.3d

690,    694   (5th Cir. 2003). Therefore, limitations commenced the

following day and closed one year later on Monday, March 6,
        6
2016,       absent any tolling.

        Tolling of the limitations period may be appropriate under

the statutory provision in§ 2244(d) (2) and/or as a matter of

equity. Petitioner's relevant state habeas application filed on

September 30, 2016, after limitations had already expired did not

operate to toll the limitations period under the statutory

provision.      (SHROl 18, doc. 19-8.) Moore v. Cain, 298 F.3d 361,

366-67 (5th Cir. 2002); Scott v. Johnson, 227 F.3d 260, 263          (5th

Cir. 2000).

        For equitable tolling to apply, a petitioner must show "'(l)

that he has been pursuing his rights diligently and (2) that some

extraordinary circumstance stood in his way'" and prevented him

from filing a timely petition or he can make a "convincing


        5
         2016 was a leap year.
        6
         March 4,   2017, was a Saturday.

                                            5
showing" that he is actually innocent of the crime(s)         for which

he was convicted. McQuiggin v. Perkins, 569 U.S. 383, 386 (2013);

Holland v.   Florida,   560 U.S. 631,   649 (2010)   (quoting Pace v.

DiGuglielmo,   544 U.S. 408   (2005)). To use actual innocence as a

"gateway" to overcome the expiration of the statute of

limitations, a petitioner is required to produce "new reliable

evidence" that was not presented at trial and that is sufficient

to persuade the district court that "it is more likely than not

that no reasonable juror would have convicted him in light of the

new evidence." McQuiggin, 569 U.S. at 399 (quoting Schup v. Delo,

513 U.S. 298, 327 (1995)). Petitioner did not address the

limitations issue in his petition, file a response to

respondent's answer addressing the issue, or otherwise raise,

much less establish, an actual-innocence claim. Because

petitioner has not shown that exceptional circumstances prevented

him from filing a timely petition or shown himself to be actually

innocent, equitable tolling is not justified.

     Consequently, absent any applicable tolling, this petition

as it relates to petitioner's aggravated robbery conviction in

Case No. 1400287D is barred by the statute of limitations. The

following discussion therefore applies only to his remaining

convictions.

                         V. STANDARD OF REVIEW

     A § 2254 habeas petition is governed by the heightened


                                    6
standard of review provided for by the Anti-Terrorism and

Effective Death Penalty Act (AEDPA). 28 U.S.C.          §   2254. Under the

Act, a writ of habeas corpus should be granted only if a state

court arrives at a decision that is contrary to or an

unreasonable application of clearly established federal law as

determined by the United States Supreme Court or that is based on

an unreasonable determination of the facts in light of the record

before the state court. Harrington v. Richter, 562 U.S. 86, 100-

01   (2011); 28 U.S.C.   §   2254 (d) (1)-(2). Additionally, the statute

requires that federal courts give great deference to a state

court's factual findings. Hill v. Johnson, 210 F.3d 481, 485            (5th

Cir. 2000). Section 2254(e) (1) provides that a determination of a

factual issue made by a state court shall be presumed to be

correct. It is the petitioner's burden to rebut the presumption

of correctness through clear and convincing evidence. 28 U.S.C.               §

2254(e) (1). Finally, when the Texas Court of Criminal Appeals,

the state's highest criminal court, denies relief on a state

habeas-corpus application without written order, typically it is

an adjudication on the merits, which is likewise entitled to this

presumption. Richter, 562 U.S. at 100; Ex parte Torres, 943

S.W.2d 469, 472   (Tex. Crim. App. 1997). In such a situation, a

federal court "should 'look through' the unexplained decision to

the last related state-court decision providing" particular

reasons, both legal and factual,          "presume that the unexplained


                                      7
decision adopted the same reasoning,n and give appropriate

deference to that decision. Wilson v.     Sel~lers,   --- U.S.         138

S. Ct.    1188, 1191-92 (2018).

                            VI. DISCUSSION

      Notwithstanding petitioner's claims, by entering a knowing,

and voluntary guilty plea, a defendant waives all

nonjurisdictional defects in the proceedings preceding the plea,

including all nonjurisdictional defenses and claims of

ineffective assistance of counsel that do not attack the knowing

and voluntary character of the guilty plea. Smith v. Estelle, 711

F.2d 677, 682    (5th Cir. 1983); Bradbury v. Wainwright,        658 F.2d

1083, 1087 (5th Cir. 1981). A guilty plea is knowing and

voluntary if done with sufficient awareness of the relevant

circumstances and likely consequences surrounding the plea. Brady

v. United States,    397 U.S. 742, 748   (1970). If a challenged

guilty plea is knowing and voluntary, it will be upheld on

federal habeas review. James v. Cain, 56 F.3d 662, 666 (5th Cir.

1995) .

      Because petitioner's guilty pleas may have waived one or

more of the claims presented, it is necessary to address the

knowing and voluntary nature of his pleas first. The state habeas

court conducted a hearing by affidavit, wherein petitioner's

trial counsel, Greg Westfall, responded to one or more of

petitioner's claims as follows:

                                   8
     I am an attorney licensed by the State of Texas
and based in Fort Worth, Texas.      . I am Board
Certified in Criminal Law by the Texas Board of Legal
Specialization and have been practicing criminal law
since 1994.

      In this capacity, I was appointed to represent
 [petitioner] in five aggravated robbery cases in the
396th. According to the allegations, during the course
of an approximately 48-hour period in January, 2015,
[petitioner] robbed five people in Tarrant County at
knifepoint, driving a pickup truck he had stolen in the
first robbery. One of the complainants was actually
stabbed. There were two other extraneous cases out of
Cooke County, where [petitioner] stopped on his way to
the Winstar Casino in Oklahoma, where he was
apprehended. [Petitioner] had been extradited to Texas
to stand trial for the five aggravated robberies. The
prosecutors were offering a 30 year sentence in
exchange for a plea of guilty. [Petitioner] wanted 25
years. After having offered 25 years one day during the
life of the case, the prosecutors refused to re-offer
it. We were preparing for trial when [petitioner]
stated he wanted to plead guilty in an open plea to
Judge Gallagher. Ultimately, we proceeded in accordance
with his wishes.

      In preparing for [petitioner]'s trial, I retained
the services of Emily Fallis, Ph.D., who, independent
of me, went to the jail and conducted a battery of
tests on [petitioner] as well as conducted an
interview. The following language is excerpted from Dr.
Fallis' report:

Timeline/Influences:
Parents have limited education
Parents both drug abusers; and sell drugs
Mother does not have prenatal care
Mother continues to use drugs daily; meth, cocaine,
marijuana
Father does not intervene in mother's drug use
Father does not offer to raise
Mother sought abortion
Rapid labor
Low birth weight
Born addicted as shown by tremors, twitching
Not breast-fed
After 10 days traded for drugs

                           9
Father continues drug use/criminal behavior
Great-grandmother cares for baby
Father often absent due to jail
No structure in home
Little discipline
Learns about mother's abandonment
Learns about father's criminality
Suicide attempt age 8/9
Psychiatric admission
Psychiatric medications
ADHD
Father stops medications apart from Strattera
Father main caretaker ages 10-16
Great-grandmother dementia
No discipline, no structure outside school
Early exposure to drugs
Early exposure to criminal lifestyle
Early use of drugs
Limited instilling of rules/mores/positive values
Early sexual activity
Behavioral problems: anger, impulsivity, labile
emotions, attention-seeking, demanding, picking on
younger, lying
Instability from 16: multiple schools, multiple living
arrangements
Maternal siblings unstable/criminal behavior/
incarcerated

From cognitive testina:
Cognitive testing with the Reynolds Intellectual
Assessment Scales (RIAS) indicates [petitioner]'s
overall intellectual abilities fall in the Below
Average range with a Composite Intelligence Index of 83
 (true score 79-87 with 95% certainty), His Verbal
Intelligence Index (VIX) of 88 (true score 84-93 with
95% certainty) falls in the low end of the Average
range, while his Nonverbal Intelligence Index (NIX) of
81 (true score 76-87 with 95% certainty) falls in the
Below Average range. The five-point difference between
his VIX and NIX indicates his nonverbal and verbal
abilities developed equivalently. The Composite Memory
Index (CMX) of 97 (true score 91-104 with 95%
certainty) indicates average immediate memory. The
Speeded Processing Index (SPI) of 108 (true score
105-111 with 95% certainty) falls in the average range.
Intratest scatter [l] on certain subtests indicates
factors other than inherent ability affect the
application of his intellectual abilities.

                          IO
     According to the VIX, [petitioner] has average
ability to deduce or infer relationships and apply
knowledge to problem solving, using words, and
following the system of rules associated with a
language, including language-comprehension skills. The
NIX indicates he has below average ability to perceive,
manipulate, or transform accurately the image of
spatial patterns into other visual arrangements. Note
that intratest scatter occurred on the nonverbal
subtests, indicating difficulty concentrating limits
his nonverbal abilities. According to the SPI,
[petitioner] has average ability to perform tasks under
time pressures. The CMX shows he has average ability to
attend to a stimulus, register the stimulus in
immediate memory, then recall or recognize the
stimulus.

Other testing in the context of the history indicates
[petitioner] has some mild neurological impairment in
cognitive flexibility. This impairment may be due to
early brain development but also could be due to his
extensive substance abuse.

[1] lntratest scatter consists of correctly answering
relatively difficult items while incorrectly answering
relatively easy items within the same subtest.

From Personality Assessment Inventory:
Honest, non-defensive, not malingering
Impulsive, labile, self-destructive
Intense relationships marked by extremes and affected
by serious abandonment issues
Confused, distractible
Fragile self-esteem, easily overwhelmed by changes in
relationships
Poor identity development, little sense of future goals

     Dr. Fallis and I went together to interview
[petitioner]'s mother. We spent approximately two hours
at her home in Weatherford and obtained some pictures
and letters. I had [petitioner]'s sister, Brandy,
benched up from her state jail unit to take part in the
trial. I interviewed her at least twice. My associate
and I went to [petitioner]'s father's apartment in west
Fort Worth and interviewed him. Dr. Fallis,
[petitioner]'s father and sister all testified at his
trial.


                          11
           [Petitioner] had a very rough childhood and an
     extensive history with Child Protective Services,
     including placements in group homes. In preparing his
     case, I subpoenaed his CPS records and received almost
     1800 pages, all of which I went through. I also
     forwarded all the records to Dr. Fallis. All of this
     information was before the judge in the open plea,
     including the fact that his mother traded his custody
     for a half-gram of methamphetamine when he was 10 days
     old. His father admitted under oath that he used to
     take [petitioner] with him to do drug deals. Dr. Fallis
     testified to all of it as a basis for her opinions
     about [petitioner]'s psychological condition. Several
     reports from the CPS records were put into evidence at
     his trial.

          There was no reason to believe [petitioner] was
     incompetent to stand trial, but if there were, I am
     sure that Dr. Fallis would have noticed it, as she
     spent several hours with [petitioner] in my absence
     when she conducted her interview and all her cognitive
     testing. [Petitioner]'s mental condition and life story
     were thoroughly investigated by both Dr. Fallis and me
     and were presented to the court. There was no evidence
     of a mental condition at the time of the offense that
     would meet the legal definition of insanity.

(SHR02 33, doc. 19-10.)

     Based on the documentary record, counsel's affidavit, and

his own recollection of the plea proceedings, including

petitioner's demeanor in court, the state habeas judge entered

factual findings, which were later adopted by the Texas Court of

Criminal Appeals. Although numerous, the following findings of

fact are relevant to the discussion:

     11.   [Petitioner] was evaluated for mental competency
           at a magistrate's request in October, 2015.

     12.   There was no "clinical evidence to support a
           belief that [petitioner] may [have been]
           incompetent to stand trial and should [have
           undergone] a complete competency examination.

                                12
13.   [Petitioner] presents no evidence that he did not
      have a rational or factual understanding of the
      proceedings against him.

14.   [Petitioner] presents no evidence that he did not
      have the sufficient present ability at the time of
      his plea to consult with his lawyer with a
      reasonable degree of factual understanding.



19.   In preparation for trial, Mr. Westfall retained
      Dr. Emily Fallis to evaluate [petitioner]'s mental
      health.

20.   Dr. Fallis visited [petitioner] at the jail and
      conducted a battery of testing on him.

21.   Dr. Fallis interviewed [petitioner].

22.   Dr. Fallis found no evidence that [petitioner] was
      incompetent to stand trial .



33.   Mr. Westfall and Dr. Fallis thoroughly
      investigated [petitioner]'s mental conditions and
      life story.



37.   Dr. Fallis testified regarding [petitioner]'s
      history as the basis for her opinions regarding
      his psychological condition.

38.   Mr. Westfall found no reason to believe
      [petitioner] was incompetent to stand trial.



43.   When Mr. Westfall was preparing for trial,
      [petitioner] decided he want[ed] to plead guilty.

44.   Because [petitioner] did not want to take the
      State's thirty year plea offer, and the State
      refused to re-offer a twenty-five year plea offer,
      [petitioner] decided to make an open plea of
      guilty to the trial court.

                           13
     45.   The trial court accepted [petitioner]'s open plea
           and sentenced him to the same thirty years as
           offered by the State.

     46.   Mr. Westfall's affidavit is credible and supported
           by the record.

     47.   [Petitioner] acknowledged by his signature that he
           was mentally competent.

     48.   [Petitioner] acknowledged by his signature that
           his plea was "knowingly, freely, and voluntarilyn
           entered.

     49.   [Petitioner] acknowledged by his signature that
           "[n]o one ha[d] threatened, coerced, forced,
           persuaded or promised [him] anything in exchange
           for [his] plea.n

     50.   Mr. Westfall acknowledged by his signature that he
           found [petitioner] to be legally competent.

     51.   This Court orally admonished [petitioner] and
           found him to be mentally competent.

     52.   There is evidence that [petitioner] appeared
           competent to plead guilty.

     53.   There is no credible evidence that [petitioner]
           did not have a rational or factual understanding
           of the proceedings against him.

     54.   There is no credible evidence that [petitioner]
           failed to have the sufficient present ability at
           the time of his plea to consult with his lawyer
           with a reasonable degree of factual understanding.

(SHR02 35-39, doc. 19-10 (record citations omitted).)

     A criminal defendant who is incompetent cannot enter a

knowing and voluntary guilty plea. See Holmes v. King, 709 F.2d

965, 967 (5th Cir. 1983). As articulated by the United States

Supreme Court, the test to determine a person's competency to

stand trial is "whether he has the sufficient present ability to

                                14
consult with his lawyer with a reasonable degree of rational

understanding-and whether he has a rational as well as factual

understanding of the proceedings against him." Dusky v. United

States, 362 U.S.   402, 402 (1960). Texas has clearly adopted the

same rule, but adds that a "defendant is presumed competent to

stand trial and shall be found competent to stand trial unless

proved incompetent by a preponderance of the evidence." TEX. CODE

CRIM. PROC. ANN. art. 468.003 (West 2006). Based on its factual

findings, and applying state law in conjunction with Strickland's

attorney-performance standard, the state habeas court reached the

following legal conclusions:

     7.    Mr. Westfall properly hired an expert to evaluate
           [petitioner]'s mental health status.

     8.    [Petitioner] has failed to prove that counsel did
           not have him evaluated for competency and
           insanity.

     9.    Mr. Westfall properly investigated [petitioner]'s
           history of mental illness.



     11.   "(a) A person is incompetent to stand trial if the
                person does not have: (1) sufficient present
                ability to consult with the person's lawyer
                with a reasonable degree of rational
                understanding; or (2) a rational as well as
                factual understanding of the proceedings
                against the person.

           (b)   A defendant is presumed competent to stand
                 trial and shall be found competent to stand
                 trial unless proved incompetent by a
                 preponderance of the evidence."

    12.    [Petitioner] has failed to overcome the

                                 15
              presumption that he was competent to stand trial.

        13.   Mr. Westfall's decision to not raise an
              incompetency claim was the result of reasonable
              trial strategy.

(Id. at 40-43     (citations omitted).)

        Petitioner has not presented any evidence in rebuttal of the

state courts'     factual findings.    28 U.S.C.   §   2254 (e) (1). Thus,

this court must apply the presumption of correctness to those

findings. Having done so, petitioner's claims implicating his

competency to stand trial and the voluntary and knowing character

of his guilty pleas are groundless. Petitioner offers no medical

or psychiatric records to refute the state courts' determination

that he was competent to enter his guilty pleas and nothing in

the record suggests that petitioner did not do so voluntarily

with the knowledge and understanding of the circumstances and

consequences surrounding his pleas. 7 Conclusory and unsupported

allegations in petitioner's pleadings are insufficient to warrant

habeas relief.    See Ross v. Estelle, 694 F.2d 1008, 1011 (5th Cir.

1983)    (providing "[a]bsent evidence in the record, a court cannot

consider a petitioner's bald assertions on a critical issue in

his pro se petition, unsupported and unsupportable by anything

else contained in the record, to be of probative valueu).

        Further, the record indicates that based on the trial

      7
       The record does indicate that petitioner suffers from bipolar disorder,
however the mere presence of a mental illness does not demonstrate mental
incompetence to stand trial. (SHR0280, doc. 19-10.) See Bruce v. Estelle, 536
F.2d 1051, 1059 (5th Cir. 1976).

                                      16
court's and counsel's interaction with petitioner, both the court

and counsel were clearly under the opinion that petitioner was

competent to stand trial and that his pleas were made with

sufficient awareness of the circumstances and consequences of

pleading guilty.    Petitioner reinforced that belief by executing

the written plea admonishments acknowledging that he was aware of

the consequences of his pleas; that he was mentally competent and

his pleas were "knowingly, freely, and voluntarily entered"; that

no one "threatened, coerced, forced, persuaded or promised" him

anything in exchange for his pleas; and that counsel "provided

[him] fully effective and competent representation." (SHR02 94,

doc. 19-10.) Such representations by a defendant during plea

proceedings "carry a strong presumption of verity." Blackledge v.

Allison 4 31 U.S.   63, 7 4 ( 1977) . Petitioner's self-serving

assertions, after the fact, are in and of themselves inadequate

to rebut the presumption that he received effective assistance of

counsel, the presumption that his pleas were knowing and

voluntary, and the presumption of regularity of the state-court

records. See Drinkard v. United States, 302 F.3d 279, 284          (5th

Cir. 2011)   (giving statements during plea colloquy greater weight

than "unsupported, after-the-fact, self-serving revisions");

Webster v. Estelle, 505 F.2d 926, 929-30 (5th Cir. 1974)          (holding

state-court records "are entitled to a presumption of

regularity"). See also, e.g., Panuccio v. Kelly, 927 F.2d 106,


                                   17
109 (2d Cir. 1991)    (a defendant's testimony after the fact

suffers from obvious credibility problems).

     Petitioner's valid guilty pleas operate as a waiver of his

remaining claims. See, e.g., United States v. Bendicks, 449 F.2d

313, 315 (5th Cir. 1971)    (holding the defense of insanity at the

time of the offense is a nonjurisdictional defect waived by valid

guilty plea); Simmons v. Davis, No. 4:15-CV-260-A, 2017 WL 543210

(N.D.Tex. Feb. 9, 2017)    (providing ineffective-assistance claim

that counsel failed to adequately investigate is

nonjurisdictional and waived by valid guilty plea).

     For the reasons discussed herein,

     It is ORDERED that the petition of petitioner for a writ of

habeas corpus pursuant to 28 U.S.C.       §   2254 be, and is hereby,

dismissed as time-barred as it relates to his state-court

conviction in Case No. 1400287D and denied as it relates to his

state-court convictions in Case Nos. 1400502D, 1400600D,

1404365D, and 1406598D. It is further ORDERED that a certificate

of appealability be, and is hereby denied as petitioner has not

made a showing that reasonable jurists would question this

court's resolution of petitioner's constitutional claims and/or

procedural rulings.

     SIGNED December   _ __,(.___J__ ,   2018 .




                                                                  JUDGE
